 
Exhibit 10.4
 
Execution Version
 
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 3, 2016, by and between (i) QUADRANT 4 SYSTEM CORPORATION, an
Illinois corporation (“Borrower”), (ii) immediately upon the consummation of the
California Acquisition, STRATITUDE, INC., a California corporation (the
“Guarantor”, and together with Borrower, collectively referred to herein as the
“Loan Parties” and individually each referred to herein as a “Loan Party”), and
(iii) BMO HARRIS BANK N.A, a national banking association, as (“Bank”).
RECITALS:
WHEREAS, Bank and the Borrower have entered into that certain Credit Agreement,
dated as of July 1, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which Bank,
subject to the terms and conditions of the Loan Documents, has made available to
the Borrower a term loan, a revolving credit facility and the CapEx Software
loans; and
WHEREAS, each Loan Party has requested that the Bank amend certain provisions of
the Credit Agreement, and Bank is willing to do so subject to the terms and
conditions of this Amendment.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties hereto, intending to be bound, hereby agree as
follows:
1.          Capitalized Terms.  All capitalized terms which are not defined in
this Amendment shall have the same meanings as set forth in the Credit Agreement
after giving effect to the amendments to the Credit Agreement set forth herein.
2.          Amendments to the Credit Agreement.  Subject to the terms and
conditions of this Amendment, the Credit Agreement is amended as follows:
(a)          The following definitions are added to Section 1.1 of the Credit
Agreement in alphabetical order, to read as follows:
“Agama Acquisition” means the Acquisition by Stratitude of all or substantially
all of the assets of Agama Solutions Inc. pursuant to the terms and conditions
of the Agama Purchase Agreement.
“Agama Purchase Agreement” means that certain Asset Purchase Agreement, dated as
of November 3, 2016, by and among Stratitude, as purchaser, and Agama Solutions
Inc., as seller.
“Agama Purchase Documents” means, collectively, (a) the Agama Purchase Agreement
and (b) all other agreements, instruments and documents executed and delivered
in connection therewith.

--------------------------------------------------------------------------------

 “BIP Warrant” means that certain warrant by Borrower in favor of Second Lien
Lender to purchase 3,000,000 shares of common stock of Borrower substantially in
the form of Exhibit A attached to the applicable Second Lien Loan Document on
the terms and conditions set forth therein.
“Brainchild Earn-Out” means the “Earn Out” payable to the Brainchild Seller
pursuant to Section 1.2.3 of the Brainchild Purchase Agreement.
“Brainchild Put Right” means the put right payable to the Brainchild Seller
pursuant to Section 1.2.2 of the Brainchild Purchase Agreement.
“Brainchild Seller” means Jeffrey Cameron and Beverly Cameron, former
stockholders of Brainchild Corporation.
“Brainchild Purchase Agreement” means that certain Stock Purchase Agreement, by
and between Borrower and Brainchild Seller, dated as of January 1, 2015.
“California Acquisition” means the Acquisition by Borrower of all or
substantially all of the capital stock of Stratitude, Inc. pursuant to the terms
and conditions of the California Purchase Agreement (it being understood that
Stratitude will be consummating the Agama Acquisition immediately prior to the
California Acquisition).
“California Acquisition Subordination Agreement” means that certain
Subordination Agreement dated as of November 3, 2016 by and among Borrower, Bank
and the California Purchase Agreement Seller.
“California Purchase Agreement” means that certain Stock Purchase Agreement,
dated as of November 3, 2016, by and among Borrower, Stratitude, Inc., a
California corporation, and the California Purchase Agreement Seller.
 “California Purchase Agreement Earn-Out” means the “Earnout Consideration”
payable to the California Purchase Agreement Seller pursuant to Section 1.5 and
Exhibit B of the California Purchase Agreement.
“California Purchase Agreement Seller” means, individually and collectively, the
shareholders listed on Exhibit A to the California Purchase Agreement.
2

--------------------------------------------------------------------------------

“California Purchase Documents” means, collectively, (a) the California Purchase
Agreement and (b) all other agreements, instruments and documents executed and
delivered in connection therewith.
“DialedIn Earn-Out” means the “General Revenue Earnout” (as defined in the
DialedIn Merger Agreement) and the “HP Earnout” (as defined in the DialedIn
Merger Agreement) payable to the Shareholders (as defined in the DialedIn Merger
Agreement) pursuant to Section 2.4(ii) and (iii) of the DialedIn Merger
Agreement.
“DialedIn EO Recipients” means Shareholders and officers and employees of
DialedIn, Inc. receiving payments of the DialedIn Earn-Out.
“DialedIn General Sales Commission” means the “General Sales Commission” (as
defined in the DialedIn Sales Commission Agreement) payable to the former
shareholders of DialedIn Inc. pursuant to the DialedIn Sales Commission
Agreement.
“DialedIn HP Sales Commission” means the “HP Sales Commission” (as defined in
the DialedIn Sales Commission Agreement) payable to the former shareholders of
DialedIn Inc. pursuant to the DialedIn Sales Commission Agreement.
“DialedIn Merger Agreement” means that certain Agreement and Plan of Merger, by
and among DialedIn, Inc., Q-Dial Corp. and Borrower, dated as of November __,
2015.
“DialedIn Sales Commission Agreement” means that certain Sales Commission
Agreement between Borrower and the former shareholders of DialedIn Inc. dated
effective as of the later of January 8, 2016 or the date fully executed by both
parties.
“Distributions” by a Person means (a) dividends or other distributions on any
now or hereafter outstanding capital stock of such Person; (b) the redemption,
repurchase, defeasance or acquisition of such capital stock or of warrants,
rights or other options to purchase such capital stock; and (c) any loans or
advances (other than salaries or reimbursement of employee expenses in the
ordinary course of business), to any stockholder(s), partner(s) or member(s) of
such Person.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.
3

--------------------------------------------------------------------------------

“First Amendment Effective Date” means November 3, 2016.
“GPA Learn Acquisition” means the Acquisition by Borrower of the “Purchased
Assets” (as such term is defined in the GPA Learn Purchase Agreement) pursuant
to the GPA Learn Purchase Agreement.
“GPA Learn Purchase Agreement” means that certain Asset Purchase Agreement,
dated as of November 3, 2016, by and between Borrower, as purchaser, and the GPA
Learn Seller.
“GPA Learn Purchase Documents” means, collectively, (a) the GPA Learn Purchase
Agreement and (b) all other agreements, instruments and documents executed and
delivered in connection therewith.
“GPA Learn Royalties” means, collectively, the “Royalty Payments” (as defined in
the GPA Learn Royalty Agreement) payable to the GPA Learn Seller.
“GPA Learn Royalty Agreement” means that certain Royalty Agreement dated as of
November 3, 2016 by and between the GPA Learn Seller and Borrower.
“GPA Learn Seller” means Great Parents Academy, LLC, a Georgia limited liability
company.
“Related Agreements” means, collectively, (a) the Agama Purchase Documents, (b)
the GPA Learn Purchase Documents and (c) California Purchase Documents.
“Related Transaction” means, collectively, (a) the Agama Acquisition, (b) the
GPA Learn Acquisition and (c) the California Acquisition.
“Reporting Company” means a Person that has a class of securities registered
under the Exchange Act or is otherwise required to file reports with the SEC
under the Exchange Act.
“Sandton” means Sandton Credit Opportunities Fund I, LP, together with any of
its Affiliates and their respective successors and assigns.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.
4

--------------------------------------------------------------------------------

“Specified GPA Learn Loss Reserve” means from the First Amendment Effective Date
and at all times thereafter, a reserve established by Bank against the Borrowing
Base in respect of the GPA Learn Loss in an amount equal to $50,000 (or such
lesser or greater amount as Bank may elect in its sole discretion from time to
time).
“Stratitude” means Stratitude, Inc., a California corporation, and Wholly-owned
Subsidiary of Borrower that became a Guarantor immediately following the
California Acquisition on the First Amendment Effective Date.
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question:  the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, OTCQB, or
OTCQX (or any successors to any of the foregoing).
(b)          The following definitions set forth in Section 1.1 of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:
“Borrowing Base” means , as of any time it is to be determined, the sum of:
(a)          80% of the then outstanding unpaid amount of Eligible Receivables;
minus
(b)          the Specified Asset Sale Lien Reserve; minus
(c)          the Specified GPA Learn Loss Reserve; minus
(d)          the amount of other reserves imposed from time to time on the
Borrowing Base by Bank acting in its Permitted Discretion;
provided that (i) Bank shall have the right upon five (5) Business Days’ notice
to Borrower to reduce the advance rates against Eligible Receivables in its
reasonable discretion based on results from any field audit or appraisal of the
Collateral and (ii) the Borrowing Base shall be computed only as against and on
so much of such Collateral as is included on the Borrowing Base Certificates
furnished from time to time by Borrower pursuant to this Agreement and, if
required by Bank pursuant to any of the terms hereof or any Collateral Document,
as verified by such other evidence reasonably required to be furnished to Bank
pursuant hereto or pursuant to any such Collateral Document.”
5

--------------------------------------------------------------------------------

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Exchange Act) at any
time of beneficial ownership of 20% or more of the outstanding capital stock or
other equity interests of Borrower on a fully diluted basis, (b) the failure of
individuals who are members of the board of directors (or similar governing
body) of Borrower on the Closing Date (together with any new or replacement
directors whose initial nomination for election was approved by a majority of
the directors who were either directors on the Closing Date or previously so
approved) to constitute a majority of the board of directors (or similar
governing body) of Borrower, (c) any “Change of Control” (or words of like
import), as defined in any agreement or indenture relating to any issue of
Indebtedness for Borrowed Money of Borrower or any Subsidiary shall occur,
including, without limitation, the Second Lien Debt, (d) a sale, assignment,
lease, conveyance, exchange, transfer, sale-leaseback or other disposition of
more than 30% of the assets of Borrower and its Subsidiaries, taken as a whole,
whether in one or a series of related transactions (excluding normal inventory
sales and financing arrangements associated with inventory or receivables), (e)
Borrower ceases to own and control 100% of the capital stock of each Guarantor,
(f) approval by the board of directors (or equivalent governing body) of
Borrower or any Subsidiary of a liquidation or dissolution of Borrower or such
Subsidiary other than, as it relates to any such Subsidiary, the liquidation or
dissolution of such Subsidiary shall not be deemed a Change of Control if the
assets of such Subsidiary are transferred to Borrower or another Guarantor prior
to, or concurrently with, such dissolution or liquidation or (g) a transaction
or series of transaction with a controlling stockholder or other affiliated
person(s) or third parties that terminates Borrower’s public company status and
related reporting obligations under the Exchange Act (for the avoidance of
doubt, any event, circumstance or change that results in Borrower’s cessation of
reporting under the Exchange Act without also terminating Borrower’s public
company status shall not be deemed a Change of Control).
“Earn Out Obligations” means and includes any earn out obligations, performance
payments or similar obligations of the Borrower or any Subsidiary arising out of
or in connection with a Permitted Acquisition or otherwise, including, without
limitation, the Brainchild Earn-Out, the DialedIn Earn-Out and the California
Purchase Agreement Earn-Out.
“Fixed Charges” means, with reference to any period for any Person, the sum of
(a) all payments of principal due within 12 calendar months on and after the
last day of such period with
6

--------------------------------------------------------------------------------

respect to Indebtedness for Borrowed Money of such Person (including, without
limitation, any and all payments anticipated to be made (whether contingent or
non-contingent at the time) in respect of Earn Out Obligations), (b) Interest
Expense of such Person for such period, (c) federal, state, and local income
taxes paid or payable by such Person during such period and (d) any
Distributions made in cash during such period.  Notwithstanding the foregoing,
clause (b) set forth above (the “Applicable Item”) shall be calculated as
follows solely for each of the following fiscal quarters then ended:
(i)          for the fiscal quarter ending on September 30, 2016, the Applicable
Item shall be calculated as:  actual Applicable Item for the period beginning on
July 1, 2016 and ending on September 30, 2016 multiplied by four (4);
(ii)          for the fiscal quarter ending on December 31, 2016, the Applicable
Item shall be calculated as:  actual Applicable Item for the period beginning on
July 1, 2016 and ending on December 31, 2016 multiplied by two (2);
(iii)          for the fiscal quarter ending on March 31, 2017, the Applicable
Item shall be calculated as:  actual Applicable Item for the period beginning on
July 1, 2016 and ending on March 31, 2017 multiplied by one and one-third (1
1/3).
“GPA Learn Loss” is defined in Section 6.5(d).
“Guarantor” and “Guarantors” each is defined in Section 6.12(a), and includes,
without limitation, Stratitude.
“Second Lien Debt” means the Indebtedness for Borrowed Money evidenced by the
Second Lien Promissory Note and the other Second Lien Loan Documents in an
aggregate principal amount of $5,075,000 as of the date of initial incurrence
thereof.
“Second Lien Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of November 3, 2016 between the Second Lien Lender and Bank, which is
acknowledged and agreed to by Borrower and Stratitude, as the same may be
amended, restated, supplemented or otherwise modified from time to time as
permitted thereunder.
 “Second Lien Lender” means, collectively, BIP Lender, LLC, as collateral agent,
and BIP Quadrant 4 Debt Fund I, LLC, as lender, under the Second Lien Loan
Documents.
7

--------------------------------------------------------------------------------

“Security Agreement” means each general security agreement or similar agreement
delivered to Bank in connection with this Agreement or any other Loan Document,
including, without limitation, (a) that certain General Security Agreement dated
the date of this Agreement between Borrower and Bank, and (b) that certain
General Security Agreement dated the date of this Agreement between Stratitude
and Bank, in each case as the same may be amended, restated, supplemented, or
otherwise modified from time to time.
“Subordination Agreements” means, collectively, (a) the Second Lien
Intercreditor Agreement, (b) the California Acquisition Subordination Agreement
and (c) all other subordination agreements executed by a holder of Subordinated
Debt in favor of Bank from time to time on or after the Closing Date in form and
substance and on terms and conditions satisfactory to Bank.
“Warrants” means, collectively, any and all warrants of any kind issued by
Borrower at any time and from time to time, including, without limitation, the
BIP Warrant.
(c)          The definitions of “Specified Convertible Debentures”, “Specified
Convertible Debentures Reserve”, “Specified Convertible Debentures Reserve
Removal Date”, “Specified Tax Lien Reserve” and “Specified Tax Lien Reserve
Removal Date” set forth in Section 1.1 of the Credit Agreement are hereby
deleted in their entirety.
(d)          The definition of “EBITDA” set forth in Section 1.1 of the Credit
Agreement is hereby revised to add the following at the end of such definition:
“Notwithstanding the foregoing, “EBITDA” shall be calculated as follows solely
for each of the following fiscal quarters:
Fiscal Quarter Ending
 
EBITDA
 
March 31, 2016
 
$
1,076,202
 
June 30, 2016
 
$
3,180,975
 
September 30, 2016
 
$
2,250,000
 



(e)          (i) The phrase “means any Acquisition by Borrower or any domestic
Wholly-owned Subsidiary thereof where:” at the beginning of the definition of
“Permitted Acquisition” set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:  “means (x) the
Related Transaction and (y) any Acquisition by Borrower or any domestic
Wholly-owned Subsidiary thereof where:”; (ii) the word “and” at the
8

--------------------------------------------------------------------------------

end of clause (p) of the definition of “Permitted Acquisition” set forth in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety; (iii)
clause (q) of the definition of “Permitted Acquisition” is hereby amended and
restated in its entirety to read as follows: “(q) Borrower and its Subsidiaries
shall not assume or acquire any Indebtedness for Borrowed Money in connection
with such Acquisition to the extent such Indebtedness would not be permitted
under Section 7.1 hereof; and”; and (iv) a new clause (r) is hereby inserted at
the end of such definition immediately following clause (q) thereof to read as
follows: “to the extent readily available to Borrower or any domestic
Wholly-owned Subsidiary, Borrower or such Subsidiary shall have provided Bank
with such other information with respect to such Acquisition as reasonably
requested by Bank.”.
(f)          Section 4.2(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(a)          (i) with respect to any initial Credit Event made on the Closing
Date, each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all respects as of
said time, except to the extent the same expressly relate to an earlier date, in
which case such representations and warranties shall be and remain true and
correct in all respects as of such earlier date; and (ii) with respect to any
Credit Event made after the Closing Date, each of the representations and
warranties set forth herein and in the other Loan Documents shall be and remain
true and correct in all material respects as of said time (except (x) to the
extent that such representation or warranty is qualified by materiality or
Material Adverse Effect, in which case such representations and warranties shall
be and remain true and correct in all respects, and (y) to the extent the same
expressly relate to an earlier date, in which case such representations and
warranties shall be and remain true and correct in all respects as of such
earlier date);”
(g)          Section 5.5 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“Section 5.5          Financial Reports.  (a) The consolidated balance sheet of
Borrower as at December 31, 2015, and the related consolidated statements of
income, retained earnings and cash flows of Borrower for the fiscal year then
ended, and accompanying notes thereto, which financial statements are
accompanied by the audit report of Schulman, Lobel, Zand, Katzen, Williams &
Blackman LLP, independent public accountants, and the unaudited interim
consolidated balance sheet of Borrower as at April 30, 2016, and the related
consolidated statements of income, retained earnings and cash flows of Borrower
for the three (3) months then ended, heretofore furnished to Bank, fairly
present the consolidated financial condition of
9

--------------------------------------------------------------------------------

Borrower as at said dates and the consolidated results of their operations and
cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.  Borrower has no contingent liabilities which are material to
it other than as indicated on such financial statements and, with respect to
future periods, neither Borrower nor any Subsidiary has any contingent
liabilities which are material to it other than as indicated on the financial
statements furnished pursuant to Section 6.5.
(b)          The balance sheet of each of Agama Solutions Inc. and Stratitude as
at December 31, 2014 and December 31, 2015, and the related statements of
income, retained earnings and cash flows of each of Agama Solutions Inc. and
Stratitude for the fiscal years then ended, and accompanying notes thereto,
which financial statements are accompanied by a quality of earnings report, the
unaudited interim income statement of each of Agama Solutions Inc. and
Stratitude for each of the calendar months ending as of July 31, 2016 and August
31, 2016, and the unaudited interim consolidated income statement of Borrower
and its Subsidiaries as at August 31, 2016, heretofore furnished to Bank, fairly
present the consolidated financial condition of Agama Solutions Inc., Stratitude
and/or Borrower and its Subsidiaries, as applicable, as at said dates and the
consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis.  Neither Borrower
nor any Subsidiary has any contingent liabilities which are material to it other
than as indicated on such financial statements and, with respect to future
periods, neither Borrower nor any Subsidiary has any contingent liabilities
which are material to it other than as indicated on the financial statements
furnished pursuant to Section 6.5.
(h)          Section 5.14 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“Section 5.14          Affiliate Transactions.  Neither Borrower nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
(other than as set forth on Schedule 5.14 hereto) on terms and conditions which
are less favorable to Borrower or such Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.”
(i)          New Sections 5.24, 5.25, 5.26, 5.27, 5.28, 5.29 and 5.30 are hereby
added to the Credit Agreement immediately following Section 5.23 thereof to read
as follows:
“Section 5.24          Related Agreements.  (a)  Borrower has heretofore
furnished Bank a true and correct copy of the Related Agreements.
10

--------------------------------------------------------------------------------

(b)          Borrower and each of its Subsidiaries and, to Borrower’s knowledge,
each other party to the Related Agreements, has duly taken all necessary
corporate, partnership or other organizational action to authorize the
execution, delivery and performance of the Related Agreements and the
consummation of transactions contemplated thereby.
(c)          The Related Transaction will comply in all material respects with
all applicable legal requirements, and all necessary governmental, regulatory,
creditor, shareholder, partner and other material consents, approvals and
exemptions required to be obtained by Borrower and each of its Subsidiaries and,
to Borrower’s knowledge, each other party to the Related Agreements in
connection with the Related Transaction will be, prior to consummation of the
Related Transaction, duly obtained and will be in full force and effect.  As of
the date of the Related Agreements, all applicable waiting periods with respect
to the Related Transaction will have expired without any action being taken by
any competent governmental authority which restrains, prevents or imposes
material adverse conditions upon the consummation of the Related Transaction.
(d)          The execution and delivery of the Related Agreements did not, and
the consummation of the Related Transaction will not, violate any statute or
regulation of the United States (including any securities law) or of any state
or other applicable jurisdiction, or any order, judgment or decree of any court
or governmental body binding on Borrower and/or any of its Subsidiaries or, to
Borrower’s knowledge, any other party to the Related Agreements, or result in a
breach of, or constitute a default under, any material agreement, indenture,
material instrument or other material document, or any judgment, order or
decree, to which Borrower and/or any of its Subsidiaries is a party or by which
Borrower and/or any of its Subsidiaries is bound or, to Borrower’s knowledge, to
which any other party to the Related Agreements is a party or by which any such
party is bound.
(e)          No statement or representation made in the Related Agreements by
Borrower and/or any of its Subsidiaries or, to Borrower’s knowledge, any other
Person, contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they are
made, not misleading.
Section 5.25          Collective Enterprise.  Borrower and its Subsidiaries are
engaged in the businesses of providing cloud
11

--------------------------------------------------------------------------------

based Platform-as-a-Service (PaaS) and Software-as-a-Service (SaaS) products to
the health insurance, media and education verticals as of the First Amendment
Effective Date, as well as in certain other related businesses.  These
operations require financing on a basis such that the credit supplied can be
made available from time to time to Borrower, as required for the continued
successful operation of Borrower and its Subsidiaries taken as a whole. 
Borrower and its Subsidiaries have requested Bank to make credit available
hereunder to Borrower primarily for the purposes of Section 6.11 and generally
for the purposes of financing the operations of Borrower and its Subsidiaries. 
Each of Borrower and each of its Subsidiaries expects to derive benefit (and the
Board of Directors of each of Borrower and each of its Subsidiaries has
determined that Borrower and such Subsidiary may reasonably be expected to
derive benefit), directly or indirectly, from a portion of the credit extended
by Bank hereunder, both in its separate capacity and as a member of the group of
companies, since the successful operation and condition of Borrower and each of
its Subsidiaries (collectively, the “Obligors”) is dependent on the continued
successful performance of the functions of the group as a whole.  Borrower
acknowledges, on behalf of itself and each of its Subsidiaries, that, but for
the agreement of each of the other Obligors to execute and deliver this
Agreement and the other Loan Documents, Bank would not have made available the
credit facilities established hereby on the terms set forth herein.
Section 5.26          Labor Relations.  Neither Borrower nor any Subsidiary has
committed or is engaged in any unfair labor practice (as defined in the National
Labor Relations Act of 1947 and the regulations thereunder, in each case, as
amended).  There is (a) no material unfair labor practice complaint pending or
threatened against Borrower or any Subsidiary before the National Labor
Relations Board and no material grievance or arbitration proceeding arising out
of or under collective bargaining agreements is so pending or, to the knowledge
of Borrower and/or any Subsidiary, threatened, (b) no strike, labor dispute,
slowdown or stoppage pending or, to the knowledge of Borrower and/or any
Subsidiary, threatened against Borrower or any Subsidiary, and (c) no union
representation question existing with respect to the employees of Borrower or
any Subsidiary, and, no union organizing activities are taking place.  Except as
set forth on Schedule 5.26, there is no employment contract with any employee of
Borrower or any Subsidiary and the employment of all employees of Borrower or
any Subsidiary are terminable at will without penalty or severance obligation of
any kind.  Borrower and each of its Subsidiaries is in compliance in all
material respects
12

--------------------------------------------------------------------------------

with all federal, state or other applicable laws respecting employment and
employment practices, terms and conditions of employment and wages and hours. 
Neither Borrower nor any Subsidiary is a party to any collective bargaining
agreement.
Section 5.27          Potential Conflicts of Interest.  Except as set forth on
Schedule 5.27, no officer, director or manager (or equivalent Person) or member,
stockholder or other security holder of Borrower or any Subsidiary: (a) is an
officer, director, manager, employee or consultant of, any Person that is, or is
engaged in business as, a competitor, lessor, lessee, supplier, distributor,
sales agent or customer of, or lender to or borrower from, Borrower or any
Subsidiary; (b) owns, directly or indirectly, in whole or in part, any tangible
or intangible property that Borrower or any Subsidiary uses or contemplates
using in the conduct of business; or (c) has any cause of action or other claim
whatsoever against, or owes or has advanced any amount to Borrower or any
Subsidiary, except for advances in the ordinary course of business such as for
accrued vacation pay, accrued benefits under employee benefit plans, and
reasonable and customary expense reimbursements existing on the date hereof.
Section 5.28          SEC Reports.  Except as disclosed to Bank with respect to
any filings required prior to the First Amendment Effective Date which would not
reasonably be expected to result in a Material Adverse Effect, Borrower and each
of its Subsidiaries has filed all reports, schedules, forms, statements and
other documents required to be filed by such Person under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as Borrower was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  Borrower has never been
an issuer subject to Rule 144(i) under the Securities Act.  The financial
statements of Borrower and its Subsidiaries included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing.
Section 5.29          Listing and Maintenance Requirements.  The common stock of
Borrower is registered pursuant to Section 12(b) or 12(g) of the Exchange Act,
and Borrower has taken no action designed to, or which to its knowledge is
likely to have the effect
13

--------------------------------------------------------------------------------

of, terminating the registration of the common stock of Borrower under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  Borrower has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the common stock of Borrower is or has been listed or quoted to the effect
that Borrower is not in compliance with the listing or maintenance requirements
of such Trading Market. Borrower is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The common stock of Borrower is currently
eligible for electronic transfer through the Depository Trust Company or another
established clearing corporation and the Company is current in payment of the
fees to the Depository Trust Company (or such other established clearing
corporation) in connection with such electronic transfer.
Section 5.30          Amended SEC Reports.  All filings made by Borrower and its
Subsidiaries, as amended (if applicable), comply in all material respects with
the requirements of the Exchange Act.”
(j)          The reference to “Section 6.5(b) or (c)” set forth in Section
2.8(b)(v) of the Credit Agreement is hereby amended and restated in its entirety
to “Section 6.5(d) or (e)”.
(k)          The references to “Section 6.5(b)” set forth in Section 5.23 of the
Credit Agreement are hereby amended and restated in their entirety to “Section
6.5(d)”.
(l)          Section 6.5 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“Section 6.5          Financial Reports.  Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to Bank and its duly authorized representatives such
information respecting the business and financial condition of Borrower and each
Subsidiary as Bank may reasonably request; and without any request, shall
furnish to Bank:
(a)          if requested by Bank, as soon as available, and in any event no
later than three (3) days after the last day of each calendar week of Borrower
(other than the calendar week ending on the last day of the fiscal year of
Borrower), a copy of a report of the revenue of Borrower and its Subsidiaries
attributable to the GPA Learn software platform for such calendar week and the
fiscal year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period
14

--------------------------------------------------------------------------------

in the previous fiscal year, prepared by Borrower in accordance with GAAP and
certified to by its chief financial officer or such other officer acceptable to
Bank;
(b)          as soon as available, and in any event no later than fifteen (15)
days after the last day of each calendar month, a Borrowing Base Certificate
showing the computation of the Borrowing Base in reasonable detail as of the
close of business on the last day of such month, together with an accounts
receivable and accounts payable aging, prepared by Borrower and certified to by
its chief financial officer or another officer of Borrower acceptable to Bank;
(c)          if requested by Bank, as soon as available, and in any event no
later than thirty (30) days after the last day of each calendar month of
Borrower (other than the calendar month ending on the last day of the fiscal
year of Borrower), a copy of a report of the revenue of Borrower and its
Subsidiaries attributable to the GPA Learn software platform for such calendar
month and the fiscal year-to-date period then ended, each in reasonable detail
showing in comparative form the figures for the corresponding date and period in
the previous fiscal year, prepared by Borrower in accordance with GAAP and
certified to by its chief financial officer or such other officer acceptable to
Bank;
(d)          as soon as available, and in any event no later than the earlier of
(i) the date Borrower files such documents with the SEC (if Borrower is then a
Reporting Company) or (ii) forty-five (45) days after the last day of each
fiscal quarter of Borrower, including the fiscal quarter ending on the last day
of the fiscal year of Borrower, (i) a copy of the consolidated and consolidating
balance sheet of Borrower and its Subsidiaries as of the last day of such period
and the consolidated and consolidating statements of income, retained earnings,
and cash flows of Borrower and its Subsidiaries for such fiscal quarter and the
fiscal year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous fiscal year, prepared by Borrower in accordance with GAAP, reviewed
pursuant to Statement on Auditing Standards No. 116 (or any successor statement)
and certified to by Borrower’s chief financial officer or such other officer
acceptable to Bank, together with a “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” covering the periods referred to
above and, if Borrower is then a Reporting Company, the disclosures required by
Item 307 and 308 of Regulation S-K under the Exchange Act (all of the foregoing
financial information to be prepared on a basis consistent with applicable SEC
requirements if Borrower then has a class of
15

--------------------------------------------------------------------------------

securities registered under the Exchange Act) and (ii) following consummation of
the GPA Learn Acquisition, a company prepared income statement showing the
performance in respect of the assets acquired pursuant to the GPA Learn
Acquisition (it being understood and agreed that any negative EBITDA generated
in connection with such assets as of the end of any fiscal year of Borrower (any
such amount, each a “GPA Learn Loss”) shall constitute a GPA Learn Loss
hereunder);
(e)          as soon as available, and in any event no later than the earlier of
(i) the date Borrower files such documents with the SEC for each Fiscal Year (if
the Borrower is then a Reporting Company) or (ii) ninety (90) days after the
last day of each fiscal year of Borrower, (1) a copy of the consolidated balance
sheet of Borrower and its Subsidiaries as of the close of such period and the
consolidated statements of income, retained earnings, and cash flows of Borrower
and its Subsidiaries for such period, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by an unqualified opinion thereon of LJ Soldinger
Associates, LLC or another firm of independent public accountants of recognized
national standing, selected by Borrower and satisfactory to Bank, to the effect
that the financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances, together with a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” covering the periods
referred to above and, if Borrower is then a Reporting Company, the disclosures
required by Item 307 and 308 of Regulation S-K under the Exchange Act (all of
the foregoing financial information to be prepared on a basis consistent with
applicable SEC requirements if Borrower then has a class of securities
registered under the Exchange Act), and (2) a copy of the company prepared
consolidating balance sheet of Borrower and its Subsidiaries as of the close of
such period and the consolidating statements of income, retained earnings, and
cash flows of Borrower and its Subsidiaries for such period, and accompanying
notes thereto, each in reasonable detail showing in comparative form the figures
for the previous fiscal year;
16

--------------------------------------------------------------------------------

(f)          with each of the financial statements delivered pursuant to
subsections (d) and (e) above, (i) if Borrower is then a Reporting Company,
certifications of each of Borrower’s chief executive officer and chief financial
officer in the form required by 601(b)(31) of Regulation S-K under the Exchange
Act and (ii) a written certificate in the form attached hereto as Exhibit C
signed by the chief financial officer of Borrower or another officer of Borrower
acceptable to Bank to the effect that to the best of such officer’s knowledge
and belief no Default or Event of Default has occurred during the period covered
by such statements or, if any such Default or Event of Default has occurred
during such period, setting forth a description of such Default or Event of
Default and specifying the action, if any, taken by Borrower or any Subsidiary
to remedy the same.  Such certificate shall also set forth the calculations
supporting such statements in respect of Section 7.12 (Financial Covenants);
(g)          with each of the financial statements delivered pursuant to
subsection (e) above, the written statement of the accountants who certified the
audit report thereby required that in the course of their audit they have
obtained no knowledge of any Default or Event of Default, or, if such
accountants have obtained knowledge of any such Default or Event of Default,
they shall disclose in such statement the nature and period of the existence
thereof;
(h)          as soon as available, and in any event no later than ninety (90)
days after the end of each fiscal year of Borrower, a copy of Borrower’s
consolidated and consolidating business plan for the following fiscal year, such
business plan to show Borrower’s projected consolidated and consolidating
revenues, expenses and balance sheet on a quarter by quarter/month by month
basis, such business plan to be in reasonable detail prepared by Borrower and in
form satisfactory to Bank (which shall include a summary of all assumptions made
in preparing such business plan);
(i)          promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of Borrower’s or any Subsidiary’s operations and financial
affairs given to it by its independent public accountants;
(j)          promptly after the sending or filing thereof, copies of each
financial statement, report, notice or proxy statement sent by Borrower or any
Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10-K, Form 10-Q and Form 8-K reports) filed by Borrower or
any
17

--------------------------------------------------------------------------------

Subsidiary with any securities exchange or the SEC or any successor agency;
(k)          promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of Borrower or any Subsidiary or of
notice of any material noncompliance with any applicable law, regulation or
guideline relating to Borrower or any Subsidiary, or its business;
(l)          promptly after knowledge thereof shall have come to the attention
of any responsible officer of Borrower or any Subsidiary, written notice of
(i) any threat, notice, development or action of any kind received from, or
taken by, Sandton in respect of any claimed Lien of any kind on or with respect
to the assets or other Property of Borrower or any Subsidiary, (ii) any
investigation by any Governmental Authority or any material development with
respect thereto, (iii) any threatened or pending litigation or governmental or
arbitration proceeding or labor controversy against Borrower or any Subsidiary
or any of their Property or any other event which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect or (iv) (x) the
occurrence of any Default or Event of Default hereunder and what action Borrower
is taking (and proposed to take) with respect thereto and (y) any development or
other information outside the ordinary course of business of the Borrower and
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect;
(m)          promptly upon receipt by Borrower or any Subsidiary, written notice
of any default notice given to any such Person in writing by any creditor to
which Borrower or any of its Subsidiaries has material debt or other
obligations; and
(n)          such other information (including non-financial information) as
Bank may from time to time reasonably request.
(m)          The following sentence is hereby added to the end of Section 6.13
of the Credit Agreement to read as follows:
“Notwithstanding the foregoing, a control agreement shall not be required for
deposit accounts for petty cash supporting local operations so long as the
amounts on deposit in such deposit accounts do not at any time exceed $10,000 in
the aggregate for all such accounts.”
(n)          Section 6.17 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
18

--------------------------------------------------------------------------------

“Section 6.17          [Reserved].”
(o)          A new Section 6.19 is hereby added to the Credit Agreement
immediately following Section 6.18 thereof to read as follows:
“Section 6.19          Reporting.  Borrower will file complete and correct SEC
Reports within the time period required by the SEC or any other applicable
self-regulatory authority therefor, as applicable.”
(p)          Clauses (c) and (e) of Section 7.1 of the Credit Agreement are
hereby amended and restated in their entirety to read as follows, respectively:
“(c)          [reserved];”
“(e)          the Second Lien Debt; provided, however, that (i) the indebtedness
and the payment of such indebtedness shall at all times be subordinated to the
Obligations pursuant to the Second Lien Intercreditor Agreement, (ii) the
aggregate outstanding principal amount of the Second Lien Promissory Note shall
not at any time exceed $5,075,000 (plus any paid-in-kind interest added to the
principal thereon in accordance with the terms of the Second Lien Intercreditor
Agreement) and all other terms and conditions shall be pursuant to the Second
Lien Loan Documents, and (iii) the Lien related to the Second Lien Debt shall at
all times be subordinated to the Lien related to the Obligations pursuant to the
Second Lien Intercreditor Agreement;”
(q)          Clause (h) of Section 7.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
“(h)          the MGL Seller Note; provided, however, that (i) such indebtedness
shall either (x) upon the prior written consent of Bank, be paid in full (it
being understood and agreed that any such prior written consent of Bank shall
require at a minimum that (A) no more than $500,000 of any Revolving Loan be
used to consummate any such payment in full and (B) after giving effect to any
such payment in full, Borrower shall have Minimum Availability of no less than
$1,000,000) or (y) no later than 60 days following the First Amendment Effective
Date and at all times thereafter be subordinated to the Obligations pursuant to
a Subordination Agreement, (ii) the aggregate outstanding principal amount of
the MGL Seller Note shall not at any time exceed $1,600,000, and (iii) such
indebtedness shall at all times be unsecured;”
(r)          Clause (i) of Section 7.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
19

--------------------------------------------------------------------------------

“(i)          [reserved];”
(s)          The period (“.”) at the end of Section 7.1(j) of the Credit
Agreement is hereby replaced with “; and” (a semicolon and the word “and”).
(t)          New sub-sections (k), (l), (m), (n) and (o) are hereby added at the
end of Section 7.1 of the Credit Agreement immediately following subsection (j)
thereof to read as follows:
“(k)          effective as of July 1, 2016, the Brainchild Earn-Out; provided,
however, that (i) the maximum amount payable in respect of such indebtedness
shall not exceed $175,000 and (ii) such indebtedness shall at all times be
unsecured;
(l)          effective as of July 1, 2016, the Brainchild Put Right; provided,
however, that (i) the maximum amount payable in respect of such indebtedness
shall not exceed $500,000 and (iii) such indebtedness shall at all times be
unsecured;
(m)          effective as of July 1, 2016, the DialedIn Earn-Out; provided,
however, that (i) the maximum amount payable in respect of such indebtedness
shall not exceed $50,000 and (ii) such indebtedness shall at all times be
unsecured;
(n)          effective as of July 1, 2016, the DialedIn General Sales
Commission; provided, however, that (i) the maximum amount payable in respect of
such indebtedness shall not exceed $50,000 and (ii) such indebtedness shall at
all times be unsecured; and
(o)          effective as of July 1, 2016, the DialedIn HP Sales Commission;
provided, however, that (i) the maximum amount payable in respect of such
indebtedness shall not exceed $50,000 and (ii) such indebtedness shall at all
times be unsecured.”
(u)          Section 7.6 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“Section 7.6          Dividends and Certain Other Restricted Payments.  Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or any warrants (including,
without limitation, the Warrants and the BIP Warrant), options, or similar
instruments to acquire the same (other than dividends or distributions payable
solely in its capital stock or other equity interests), (b) directly or
indirectly purchase, redeem, or otherwise acquire or retire any of its capital
stock or other equity interests or any warrants (including, without limitation,
the Warrants and the BIP Warrant),
20

--------------------------------------------------------------------------------

options, or similar instruments to acquire the same, (c) directly or indirectly
pay management, consulting or similar fees to any Affiliate of Borrower or a
Subsidiary, or (d) make any payment in respect of the Brainchild Earn-Out, the
Brainchild Put Right, the DialedIn Earn-Out, the DialedIn General Sales
Commission or the DialedIn HP Sales Commission, as applicable (collectively
referred to herein as “Restricted Payments”); provided that the foregoing shall
not operate to prevent the making of dividends or distributions by any
Subsidiary to Borrower; provided further that,
(i) Borrower may pay to the Brainchild Seller the Brainchild Earn-Out, in
accordance with the terms and conditions of Section 1.2.3 of the Brainchild
Purchase Agreement in effect on the date hereof, so long as with respect to any
proposed payment prior to and after giving effect to such proposed payment, (A)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) Borrower shall be in pro forma compliance with the
financial covenants contained in Section 7.12 hereof as of the most recent
fiscal quarter for which Borrower has delivered financial statements pursuant to
Section 6.5(d) hereof;
(ii) Borrower may pay to the Brainchild Seller the Brainchild Put Right, in
accordance with the terms and conditions of Section 1.2.2 of the Brainchild
Purchase Agreement in effect on the date hereof, so long as with respect to any
proposed payment prior to and after giving effect to such proposed payment, (A)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, (B) Borrower shall be in pro forma compliance with the
financial covenants contained in Section 7.12 hereof as of the most recent
fiscal quarter for which Borrower has delivered financial statements pursuant to
Section 6.5(d) hereof and (C) Borrower shall have Minimum Availability of no
less than $1,000,000;
(iii)  Borrower may pay to the DialedIn EO Recipients the DialedIn Earn-Out, in
accordance with the terms and conditions of Section 2.4 of the DialedIn Merger
Agreement as in effect on the date hereof, so long as with respect to any
proposed payment prior to and after giving effect to such proposed payment, (A)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) Borrower shall be in pro forma compliance with the
financial covenants contained in Section 7.12 hereof as of the most recent
fiscal quarter for which Borrower has delivered financial statements pursuant to
Section 6.5(d) hereof;
(iv) Borrower may pay to the DialedIn EO Recipients the DialedIn General Sales
Commission, in accordance with the terms and conditions of the DialedIn Sales
Commission Agreement as in
21

--------------------------------------------------------------------------------

effect on the date hereof, so long as with respect to any proposed payment prior
to and after giving effect to such proposed payment, (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, and (B)
Borrower shall be in pro forma compliance with the financial covenants contained
in Section 7.12 hereof as of the most recent fiscal quarter for which Borrower
has delivered financial statements pursuant to Section 6.5(d) hereof;
(v) Borrower may pay to the DialedIn EO Recipients the DialedIn HP Sales
Commission, in accordance with the terms and conditions of the DialedIn Sales
Commission Agreement as in effect on the date hereof, so long as with respect to
any proposed payment prior to and after giving effect to such proposed payment,
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (B) Borrower shall be in pro forma compliance with
the financial covenants contained in Section 7.12 hereof as of the most recent
fiscal quarter for which Borrower has delivered financial statements pursuant to
Section 6.5(d) hereof; and
(vi) Borrower may pay to the GPA Learn Seller the GPA Learn Royalties
(including, but not limited to, any payments of the GPA Learn Royalties
previously prohibited by the terms hereof), in accordance with the terms and
conditions of the GPA Learn Royalty Agreement as in effect on the date hereof,
so long as with respect to any proposed payment prior to and after giving effect
to such proposed payment, (A) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and (B) Borrower shall be in pro
forma compliance with the financial covenants contained in Section 7.12 hereof
as of the most recent fiscal quarter for which Borrower has delivered financial
statements pursuant to Section 6.5(d) hereof.”
(v)          Section 7.7 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“Section 7.7          Burdensome Contracts With Affiliates.  Borrower shall not,
nor shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than as set forth on
Schedule 5.14 hereto) on terms and conditions which are less favorable to
Borrower or such Subsidiary than would be usual and customary in similar
contracts, agreements or business arrangements between Persons not affiliated
with each other.  Borrower shall provide a copy to Bank of any contract,
agreement or business arrangement entered into
22

--------------------------------------------------------------------------------

between Borrower or any of its Subsidiaries and any Affiliate thereof.”
(w)          Section 7.11 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“Section 7.11          Constituent Documents, Related Documents and Subordinated
Debt.  Borrower shall not, nor shall it permit any Subsidiary to, (a) amend or
modify its Constituent Documents in any manner materially adverse to Bank, (b)
amend or modify, or waive any rights under, any Related Agreement, other than
immaterial amendments, modifications and waivers not adverse to the interests of
the Bank, or (c)(i) amend or modify any of the terms or conditions relating to
Subordinated Debt (except to the extent permitted pursuant to the applicable
Subordination Agreement), (ii) make any voluntary prepayment of Subordinated
Debt or effect any voluntary redemption thereof, or (iii) make any payment on
account of Subordinated Debt which is prohibited under the terms of any
instrument or agreement subordinating the same to the Obligations, including,
without limitation, any Subordination Agreement.  Notwithstanding the foregoing,
Borrower may agree to a decrease in the interest rate applicable to Subordinated
Debt or to a deferral of repayment of any of the principal of or interest on the
Subordinated Debt beyond the current due dates therefor.”
(x)          The following new Sections 7.13, 7.14, 7.15 and 7.16 are hereby
added to the Credit Agreement immediately following Section 7.12 thereof to read
as follows:
“Section 7.13          Rate Management Arrangements.  Neither Borrower nor any
of its Subsidiaries will enter into Rate Management Agreements or become liable
for liabilities arising from Rate Management Agreements except as approved by
Bank or as required under Section 6.14 of this Agreement.
Section 7.14          Real Property.  Neither Borrower nor any of its
Subsidiaries shall acquire any real property except as permitted by Bank.  As
soon as reasonably practical after any permitted acquisition of real property,
Borrower or the applicable Subsidiary acquiring such real property shall deliver
a perfected first priority mortgage Lien in favor of Bank (and in form and
substance acceptable to Bank) on any after-acquired real property of Borrower or
any of its Subsidiaries.
Section 7.15          Use of Bank’s Name.  Neither Borrower nor any of its
Subsidiaries shall use Bank’s name in connection with any of its business
operations other than disclosing the lending arrangement
23

--------------------------------------------------------------------------------

among the Borrower and its Subsidiaries and the Bank or as otherwise required by
applicable law or regulation including, without limitation, as required by
reporting requirements under the Exchange Act.  Nothing herein contained is
intended to permit or authorize Borrower or any of its Subsidiaries to make any
contract on behalf of Bank.
Section 7.16          Material Impairment.  Neither Borrower nor any of its
Subsidiaries shall become or be a party to any contract or agreement which, in
the reasonable business judgment of such Person, materially impairs such
Person's ability to perform under this Agreement.”
(y)          Clause (b) of Section 8.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
“(b)          default in the observance or performance of any covenant set forth
in Sections 6.1, 6.4, 6.5, 6.6, 6.11, 6.13, 6.14, 6.15, 6.16, 6.18, 6.19 and
Section 7 or of any provision in any Loan Document dealing with the use,
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon;”
(z)          Clause (m) of Section 8.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
“(m)          any subordination provision in any document or instrument
governing Subordinated Debt, or any subordination provision in any subordination
agreement that relates to any Subordinated Debt, or any subordination provision
in any guaranty by Borrower or any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect or enforceable; or Borrower, any Subsidiary
or any other Person (including the holder of any applicable Subordinated Debt)
shall contest in any manner the validity, binding nature or enforceability of
any such provision or breach any provision in any such subordination agreement;”
(aa)          New clauses (n) and (o) are hereby added to Section 8.1 of the
Credit Agreement immediately following clause (m) thereof to read as follows:
“(n)          any court, government or Governmental Authority shall condemn,
seize or otherwise appropriate, or take custody or control of, all or any
material portion of the Property of Borrower and/or any one or more of its
Subsidiaries; or
(o)          any investigation or proceeding before or by any Governmental
Authority could reasonably be expected to have a Material Adverse Effect.”
24

--------------------------------------------------------------------------------

(bb)          Section 9.10(a) of the Credit Agreement is hereby amended by
adding the following at the end thereof:
“Borrower for itself and all endorsers, guarantors and sureties and their heirs,
legal representatives, successors and assigns, hereby further specifically
waives any rights that it may have under Section 1542 of the California Civil
Code (to the extent applicable), which provides as follows: “A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR,” and
further waives any similar rights under applicable laws.”
(cc)          Section 9.18 of the Credit Agreement is hereby amended by adding
the following at the end thereof:
“IN THE EVENT ANY SUCH ACTION OR PROCEEDING IS BROUGHT OR FILED IN ANY UNITED
STATES FEDERAL COURT SITTING IN THE STATE OF CALIFORNIA OR IN ANY STATE COURT OF
THE STATE OF CALIFORNIA, AND THE WAIVER OF JURY TRIAL SET FORTH IN SECTION 19.8
HEREOF IS DETERMINED OR HELD TO BE INEFFECTIVE OR UNENFORCEABLE, THE PARTIES
HERETO AGREE THAT ALL ACTIONS OR PROCEEDINGS SHALL BE RESOLVED BY REFERENCE TO A
PRIVATE JUDGE SITTING WITHOUT A JURY, PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638, BEFORE A MUTUALLY ACCEPTABLE REFEREE OR, IF THE PARTIES
HERETO CANNOT AGREE, A REFEREE SELECTED BY THE PRESIDING JUDGE OF SAN FRANCISCO
COUNTY, CALIFORNIA.  SUCH PROCEEDING SHALL BE CONDUCTED IN SAN FRANCISCO COUNTY,
CALIFORNIA, WITH CALIFORNIA RULES OF EVIDENCE AND DISCOVERY APPLICABLE TO SUCH
PROCEEDING.  IN THE EVENT ANY ACTIONS OR PROCEEDINGS ARE TO BE RESOLVED BY
JUDICIAL REFERENCE, ANY PARTY MAY SEEK FROM ANY COURT HAVING JURISDICTION
THEREOVER ANY PREJUDGMENT ORDER, WRIT OR OTHER RELIEF AND HAVE SUCH PREJUDGMENT
ORDER, WRIT OR OTHER RELIEF ENFORCED TO THE FULLEST EXTENT PERMITTED BY LAW
NOTWITHSTANDING THAT ALL ACTIONS OR PROCEEDINGS ARE OTHERWISE SUBJECT TO
RESOLUTION BY JUDICIAL REFERENCE.”
25

--------------------------------------------------------------------------------

(dd)          Exhibit C (Compliance Certificate) attached to the Credit
Agreement is hereby amended and restated and replaced in its entirety with
Exhibit C attached hereto as Exhibit A.
(ee)          The Schedules (other than Schedule 6.16) attached to the Credit
Agreement are hereby updated with the Schedules attached hereto as Exhibit B.
(ff)          Schedule 6.16 attached to the Credit Agreement is hereby amended
and restated with Schedule 6.16 attached hereto as Exhibit C (it being
understood and agreed that (x) subject to the terms and conditions of this
Amendment, any Events of Default that exist as a result of the Borrower failing
to comply with any post-closing obligations set forth on Schedule 6.16 of the
Credit Agreement as in effect prior to giving effect to the amendment and
restatement of Schedule 6.16 are hereby waived by the Bank, (y) the foregoing
waiver of such Events of Default is solely limited to the specific events and
the specific period(s) referenced above, as applicable, and shall not affect any
breach of any of the other provisions of the Credit Agreement or any of the
provisions of the Credit Agreement for any other period, as applicable, and
shall not be deemed or otherwise construed to constitute a waiver of the subject
provisions for any other event, any other period (as applicable) or of any
Default or Event of Default arising out of any other failure of any Loan Party
to comply with any of the other provisions of the Credit Agreement or Loan
Documents, and (z) the Bank has granted the foregoing waiver of the such Events
of Default in this particular instance and in light of the facts and
circumstances that presently exist, and the grant of such waiver shall not
constitute a course of dealing or impair the Bank’s right to withhold a waiver
of any similar Defaults or Events of Default in the future).
3.          Conditions Precedent.  The amendments set forth in Section 2 shall
be effective upon the satisfaction of all of the following conditions precedent,
each to the satisfaction of Bank in its sole discretion:
(a)          receipt by Bank from each party hereto of a counterpart of this
Amendment signed on behalf of such party;
(b)          receipt by Bank from each party thereto of a counterpart of the
California Acquisition Subordination Agreement;
(c)          receipt by Bank of one or more counterparts of each other
agreement, document and instrument set forth on the Closing Document Checklist
attached hereto as Annex I, each in form and substance satisfactory to Bank;
(d)          evidence in form and substance acceptable to Bank of the receipt by
Borrower of the proceeds of the Second Lien Debt from the Second Lien Lender in
an amount no less than $5,075,000;
(e)          evidence, reasonably satisfactory to Bank, that Borrower has
completed, or concurrently with the initial credit extension under Second Lien
Loan Documents will complete, the Related Transaction in accordance with the
terms of the Related Agreements (without any amendment thereto or waiver
thereunder unless consented to by the Bank);
26

--------------------------------------------------------------------------------

(f)          evidence, reasonably satisfactory to Bank, that the aggregate cash
portion of the purchase price for the Agama Acquisition and the California
Acquisition due at closing shall not be greater than $4,430,740.76;
(g)          copies of all Related Agreements, each duly executed and dated as
of the First Amendment Effective Date (or such earlier date as shall be
satisfactory to Bank), in form and substance reasonably satisfactory to Bank;
(h)          evidence in form and substance acceptable to Bank that no less than
$400,000.00 of principal of the MGL Seller Note will be paid from the proceeds
provided by the Second Lien Lender on the First Amendment Effective Date;
(i)          evidence reasonably satisfactory to Bank that Borrower has
completed the Related Transaction in accordance with the terms of the Related
Agreements (without any amendment thereto or waiver thereunder unless consented
to by Bank); and
(j)          receipt by Bank of such other documents, certificates, opinions and
financing statements as Bank shall request.
4.          Representations, Covenants and Warranties; No Default.  The
covenants set forth in the Credit Agreement and the other Loan Documents shall
be deemed remade as of the date hereof by each Loan Party.  Each Loan Party
hereby represents and warrants both before and after giving effect to the
Related Transaction that (a) the representations and warranties of each Loan
Party set forth in the Credit Agreement and the other Loan Documents are true
and correct in all material respects with the same effect as if made on the date
hereof (except for those that are qualified by “materiality” or “Material
Adverse Effect”, in which case such representations and warranties shall have
been true and correct in all respects) except to the extent stated to relate to
a specific earlier date, in which case such representations and warranties shall
be true and correct in all respects as of such earlier date, (b) no Default or
Event of Default has occurred and is continuing as of the date of this Amendment
and no Default or Event of Default will result from the transactions
contemplated hereby, (c) the Recitals hereto are true and correct, and (d) the
execution, delivery and performance by Borrower of this Amendment and each
related Loan Document to which it is a party, and the consummation of the
transactions described herein and the transactions related hereto, do not and
will not (i) require any consent or approval of any governmental agency or
authority (other than any consent or approval which has been obtained and is in
full force and effect), (ii) conflict with (x) any provision of law, (y) the
charter, by-laws or other organizational documents of each Loan Party or (z) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon each Loan Party or any of their respective
properties, or (iii) require, or result in, the creation or imposition of any
Lien on any asset of each Loan Party (other than Liens in favor of Bank created
pursuant to the Collateral Documents).
5.          Updated Schedules.  Each Loan Party hereby represents and warrants
to Bank that (a) the information set forth on the updated Schedules to the
Credit Agreement attached hereto as Exhibit B is true and correct as of the date
of this Amendment (notwithstanding that any related representation and warranty
only requires that such information be true and correct as of an earlier date),
and (b) the information set forth on the updated Schedules to each of the
Security
27

--------------------------------------------------------------------------------

Agreements attached thereto respectively is true and correct as of the date of
this Amendment (notwithstanding that any related representation and warranty
only requires that such information be true and correct as of an earlier date).
6.          Ratification; Claims.  Except as expressly amended hereby, the
Credit Agreement and the other Loan Documents are hereby ratified and confirmed
by the parties hereto and remain in full force and effect in accordance with the
terms thereof.  Without limiting the generality of the foregoing, each Loan
Party hereby acknowledges and agrees that the Security Agreement remains in full
force and effect, and each Loan Party hereby acknowledges, reaffirms, confirms
and ratifies all of its obligations under the Security Agreement.  Each Loan
Party hereby acknowledges, confirms, reaffirms and ratifies its grant to Bank of
a continuing security interest in all of its right, title and interest in all
currently existing and hereafter acquired or arising Collateral.  Each Loan
Party hereby represents and warrants that as of the date hereof, there are no
defenses, setoffs, claims or counterclaims which could be asserted against Bank
arising from or in connection with the Credit Agreement or any other Loan
Document.
7.          No Waiver or Novation.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided in Section 3 of this
Amendment, operate as a waiver of any right, power or remedy of Bank or Lenders,
nor constitute a waiver of any provision of the Credit Agreement or the Loan
Documents.  Except as expressly provided in Section 3 herein, nothing herein is
intended or shall be construed as a waiver of any existing Defaults or Events of
Default under the Credit Agreement or other Loan Documents.  This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit Agreement
or any of the Loan Documents.
8.          Fees and Expenses.  The Loan Parties jointly and severally agree to
pay on demand all costs and expenses of or incurred by Bank in connection with
the evaluation, negotiation, preparation, execution and delivery of this
Amendment and the other instruments and documents executed and/or delivered in
connection with the transactions described herein, including, but not limited
to, the fees and expenses of counsel for Bank.
9.          Release.  Each Loan Party, on behalf of itself and its predecessors,
advisors, agents, Affiliates, directors, employees, officers, parents,
representatives and subsidiaries, together with its successors and assigns
(collectively, the “Releasors” and individually each a “Releasor”), knowingly,
voluntarily, and intentionally releases and forever discharges Bank, its
respective predecessors, advisors, agents, Affiliates, directors, employees,
officers, parents, representatives and subsidiaries, together with its
successors and assigns (collectively, the “Released Parties” and individually
each a “Released Party”) from all possible claims, counterclaims, demands,
actions, causes of action, damages, costs, expenses and liability whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, at law
or in equity, originating in whole or in part on or before the date hereof,
which any Releasor may now or hereafter have against any Released Party, if any
(collectively, the “Released Claims”), and irrespective of whether any such
Released Claims arise out of contract, tort, equity, violation of law or
regulations, or otherwise.
28

--------------------------------------------------------------------------------

10.          Reference to the Effect on the Credit Agreement; Loan Document. 
Upon the effectiveness of this Amendment, (a) each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
by this Amendment, and (b) each reference in the other Loan Documents to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment.
11.          GOVERNING LAW.  THIS AMENDMENT, AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT, AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF ILLINOIS.
12.          Headings.  Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
13.          Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Amendment by facsimile or by “.PDF” shall be equally as
effective as delivery of an original executed counterpart of this Amendment.
14.          Loan Document.  This Amendment shall constitute a “Loan Document”
for purposes of the Credit Agreement and all other Loan Documents.
[SIGNATURE PAGES FOLLOW]
 
 
29

--------------------------------------------------------------------------------

(Signature Page to First Amendment to Credit Agreement)
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.
BORROWER:
QUADRANT 4 SYSTEM CORPORATION, an Illinois corporation
 
By: /s/ Nandu Thondavadi                     
          Dr. Nandu Thondavadi
President & Chief Executive Officer
 

 
 
 
 


--------------------------------------------------------------------------------


 
(Signature Page to First Amendment to Credit Agreement)
GUARANTOR:
STRATITUDE, INC., a California corporation
 
By:  /s/ Nandu Thondavadi                    
          Dr. Nandu Thondavadi
President & Chief Executive Officer
 

 

 

--------------------------------------------------------------------------------


 
(Signature Page to First Amendment to Credit Agreement)
BANK:
BMO HARRIS BANK N.A.
 
By:/s/ Joseph G. Dillon                           
Joseph G. Dillon
Managing Director

 
 
 

 

--------------------------------------------------------------------------------

EXHIBIT A


Compliance Certificate




Exhibit C
Quadrant 4 System Corporation
Compliance Certificate

To:
BMO Harris Bank N.A.

This Compliance Certificate is furnished to BMO Harris Bank N.A. (“Bank”)
pursuant to that certain Credit Agreement dated as of July 1, 2016, between
Quadrant 4 System Corporation and Bank (the “Credit Agreement”).  Unless
otherwise defined herein, the terms used in this Compliance Certificate have the
meanings ascribed thereto in the Credit Agreement.
The Undersigned hereby certifies, that:
1.          I am the duly elected _____________________________________ of
Borrower;
2.          I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;
3.          The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate, except as set forth below;
4.          The financial statements required by Section 6.5 of the Credit
Agreement and being furnished to you concurrently with this certificate are, to
the best of my knowledge, true, correct and complete as of the dates and for the
periods covered thereby; and
5.          The Attachment hereto sets forth financial data and computations
evidencing Borrower’s compliance with certain covenants of the Credit Agreement,
all of which data and computations are, to the best of my knowledge, true,
complete and correct and have been made in accordance with the relevant Sections
of the Credit Agreement.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:

--------------------------------------------------------------------------------

______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
The foregoing certifications, together with the computations set forth in the
Attachment hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _________ day of
__________________, ___.
QUADRANT 4 SYSTEM CORPORATION
By                                                                       
Name                                                            
Title                                                              
 
-2-

--------------------------------------------------------------------------------

 


Schedule I
to Compliance Certificate
Quadrant 4 System Corporation
Compliance Calculations
for Credit Agreement dated as of __________
Calculations as of _____________, _______




A.          Total Funded Debt/EBITDA Ratio (Section 7.12(a))
 
1.          Total Funded Debt
$___________
2.          Net Income for past 4 quarters
___________
3.          Interest Expense for past 4 quarters
___________
4.          Income taxes for past 4 quarters
___________
5.          Depreciation and Amortization Expense for past 4 quarters
___________
6.          Add-Backs Specified in the definition of EBITDA
___________
7.          Sum of Lines A2, A3, A4, A5 and A6 (“EBITDA”)
___________
8.          Ratio of Line A1 to A7
____:1.0
9.          Line A8 ratio must not exceed
____:1.0
10.          Borrower is in compliance (circle yes or no)
yes/no
B.          Fixed Charge Coverage Ratio (Section 7.12(b))
 
1.          Sum of lines A2, A3, A4, A5, and A6 (“EBITDA”)
$___________
2.          Unfinanced Capital Expenditures for past 4 quarters
$___________
3.          Unfinanced Software Development Costs for past 4 quarters
$___________
4.          Lines B1 minus the sum of B2 and B3 (“EBITDA”)
$___________
5.          Principal payments due within next 4 quarters, including anticipated
Earn Out Obligations that could become due within the next 4 quarters
$___________
6.          Interest Expense for past 4 quarters (or as annualized)
$___________
7.          Income taxes for past 4 quarters
$___________
8.          Distributions for past 4 quarters
$___________
9.          Sum of Lines B5, B6, B7 and B8
$___________
10.          Ratio of Line B4 to Line B9
____:1.0




--------------------------------------------------------------------------------



11.          Line B10 ratio must not be less than
____:1.0
12.          Borrower is in compliance (circle yes or no)
yes/no
C.          Software Development Costs (Section 7.12(c))
 
1.          Software Development Costs to date for the applicable twelve (12)
month period
$___________
2.          Maximum permitted amount
$___________
3.          Borrower is in compliance (circle yes or no)
yes/no
D.          Operating Leases (Section 7.12(d))
 
1.          Year-to-date Operating Leases
$___________
2.          Maximum permitted amount
$___________
3.          Borrower is in compliance (circle yes or no)
yes/no

 
 

 
-2-

--------------------------------------------------------------------------------

EXHIBIT B


Updated Schedules


(See attached.)
 
 
 
 

--------------------------------------------------------------------------------

EXHIBIT C


Schedule 6.16


(See attached.)
 
 
 
 
 
 

--------------------------------------------------------------------------------

ANNEX I


Closing Document Checklist


(See attached.)
 
 
 
 
 
 
 